
	
		II
		112th CONGRESS
		1st Session
		S. 1169
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2011
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide for benchmarks to evaluate progress being made
		  toward the goal of transitioning security responsibilities in Afghanistan to
		  the Government of Afghanistan. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Afghan Responsibility for Afghan
			 Security Act.
		2.FindingsCongress makes the following
			 findings:
			(1)October 7, 2011,
			 will mark the 10-year anniversary of the start of Operation Enduring Freedom in
			 Afghanistan.
			(2)Military
			 operations in Afghanistan have cost United States taxpayers more than
			 $300,000,000,000 to date.
			(3)As of June 6,
			 2011, 1,599 members of the United States Armed Forces have lost their lives in
			 support of Operation Enduring Freedom in Afghanistan and more than 11,000 have
			 been wounded.
			(4)On December 1,
			 2009, at a speech at the United States Military Academy at West Point, New
			 York, President Barack Obama stated that the United States would begin the
			 transfer of United States Armed Forces out of Afghanistan in July 2011 with the
			 pace of reductions to be based upon conditions on the ground.
			(5)In the December
			 2010 Afghanistan-Pakistan Annual Review, President Obama reaffirmed that the
			 core goal of the United States strategy in Afghanistan is to disrupt,
			 dismantle, and defeat al Qaeda.
			(6)In January 2010,
			 participants at the London Conference pledged to develop a plan for phased
			 transition to Afghan security lead. The North Atlantic Treaty Organization
			 (NATO) and foreign ministers of the constituent elements of the International
			 Security Assistance Force (ISAF) endorsed the Joint Framework for Transition in
			 April 2010, and President Obama and President Karzai of Afghanistan committed
			 to the process in a May 2010 joint statement.
			(7)At the Kabul
			 Conference in July 2010, the international community expressed its support for
			 the objective of President Karzai that the Afghanistan National Security Forces
			 (ANSF) should lead and conduct all military operations in all provinces in
			 Afghanistan by the end of 2014, support that was later re-affirmed by North
			 Atlantic Treaty Organization and International Security Assistance Force member
			 nations at the Lisbon Summit in November 2010.
			(8)On May 1, 2011,
			 in support of the goal to disrupt, dismantle, and defeat al Qaeda, President
			 Obama authorized a United States operation that killed Osama bin Laden, leader
			 of al Qaeda. While the impact of his death on al Qaeda remains to be seen,
			 Secretary of Defense Robert Gates called the death of bin Laden a game
			 changer in a speech on May 6, 2011.
			3.Benchmarks to
			 evaluate the progress being made toward the transition of security
			 responsibilities for Afghanistan to the Government of Afghanistan
			(a)Benchmarks
			 requiredThe President shall establish, and may update from time
			 to time, a comprehensive set of benchmarks to evaluate progress being made
			 toward the transition of security responsibilities in Afghanistan to the
			 Government of Afghanistan.
			(b)Submittal to
			 CongressThe President shall include the most current set of
			 benchmarks established pursuant to subsection (a) with each report on progress
			 toward security and stability in Afghanistan that is submitted to Congress
			 under sections 1230 and 1231 of the National Defense Authorization Act for
			 Fiscal Year 2008 (Public Law 110–181; 122 Stat. 385, 390).
			
